DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 8/31/2021.  Claims 1, 11-12 and 15-17 are currently amended. Claims 1-20 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.  With respect to the Sakano reference, Applicant argues that Sakano’s outer bead 52a has a flat outer surface that projects a uniform distance from the solid polymer electrolyte membrane 40, and thus, Sakano fails to disclose wherein the spacer element has the spacer element has a bearing region (i.e., flat portion including resin material 56a), a portion of which projects a first distance from a surface of the separator plate, the spacer element has a non-bearing region (i.e., portion inclined from bearing region towards separator surface), a portion of which projects a second distance from the surface of the separator plate, and the first distance is greater than the second distance.  However, examiner points to Fig. 3 which clearly illustrates that Sakano discloses that the outer bead 52a is formed to have: (1) a bearing region (i.e., flat portion including resin material 56a), a portion of which projects a first distance from a surface of the separator plate, and (2) a non-bearing region (i.e., portion inclined from bearing region towards separator surface), a portion of which projects a second distance from the surface of the separator plate, wherein the first distance is greater than the second distance.  
.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichihara (US 2019/0173102 A1).
Regarding Claim 1, Ichihara discloses a separator plate 3a,b for at least one fuel cell of a fuel cell system, comprising:
at least one seal (inter-electrode sealers 15), wherein the seal is designed to seal off at least one media-conducting inner region (diffuser part D) from a non-media-conducting outer region (i.e., region containing channels 12); and
at least one spacer element (restraining rib 31) which is situated in the outer region, wherein:
	the spacer element has a bearing region (i.e., flat portion in contact with the low-rigidity frame 1), a portion of which projects a first distance from a surface of the separator plate,
	the spacer element has a non-bearing region (i.e., portion inclined from bearing region towards separator surface), a portion of which projects a second distance from the surface of the separator plate, and
	the first distance is greater than the second distance.
Claim(s) 1 and 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakano (US 2017/0222247 A1).
	Regarding Claim 1, Sakano discloses a separator plate (e.g., first metal separator 30) for at least one fuel cell 12
at least one seal (i.e., inner bead seal 52b of first seal line 52), wherein the seal is designed to seal off at least one media-conducting inner region (gas flow field 48) from a non-media-conducting outer region (i.e., region of separator outside separated from inner region by the inner bead seal); and
at least one spacer element (i.e., outer bead seal 52a of first seal line 52) which is situated in the outer region, wherein:
	the spacer element has a bearing region (i.e., flat portion including resin material 56a), a portion of which projects a first distance from a surface of the separator plate,
	the spacer element has a non-bearing region (i.e., portion inclined from bearing region towards separator surface), a portion of which projects a second distance from the surface of the separator plate, and
	the first distance is greater than the second distance.
	Regarding Claim 11, Sakano discloses wherein the spacer element has at least two longitudinal ends and at least two side flanks, the side flanks are arranged so as to be steeper than the flanks of the longitudinal ends, and a transition from a bearing region to the longitudinal ends is carried out in a less abrupt manner than that to the side flanks.
	Regarding Claim 12, Sakano discloses wherein the bearing region passes continuously into a non-bearing region in a longitudinal direction.
	Regarding Claim 13, Sakano discloses at least one spacer element is provided on a front side of the separator plate and
at least one spacer element is provided on a rear side of the same separator plate, forming a spacer element pair.
	Regarding Claim 14, Sakano discloses wherein the spacer elements of the spacer element pair have substantially the same flexibility.
Claim 15, Sakano discloses wherein the spacer element is configured such that the spacer element has substantially the same flexibility at least in a bearing region of the spacer element as a region of the seal situated adjacent to the spacer element.
	Regarding Claim 16, Sakano discloses wherein the spacer element is designed such that the spacer element, at least in a bearing region, projects for substantially the same distance from a surface of the separator plate as a region of the seal situated adjacent to the spacer element.
	Regarding Claim 17, Sakano discloses the spacer element has a cross section contour, at least in a bearing region, which corresponds substantially to a cross section contour of a region of the seal situated adjacent to the spacer element.
	Regarding Claim 18, Sakano discloses wherein the seal and the spacer element are formed at least partly from the same material in regions raised in relation to a surface of the separator plate.
	Claim Rejections - 35 USC § 103
Claims 2-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakano, as applied to claim 1 above, and further in view of Shirakawa (US 2010/0178590 A1).
	Regarding Claim 2, Sakano fails to explicitly disclose at least one contacting region for connection of an evaluation device, wherein the contacting region is situated in the same outer region as the spacer element.  However, it is well-known in the art that the contacting region for a fuel cell separator is generally provided in the outer region so as to avoid contact with a working fluid to prevent short circuiting of the fuel cell.  For example, Shirakawa, from the same field of endeavor, discloses a fuel cell separator 12 comprising a contacting region (terminal connecting portion 22) at an edge of the separator and a seal gasket 27 for preventing fluid from leaking from the interior of the fuel cell [Shirakawa – par. 0052; Figs. 3-4,9-11].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the separator plate of Goto to have further comprised at least one contacting region for connection of an 
	Regarding Claim 3, modified Sakano fails to explicitly teach wherein the spacer element is situated directly adjacent to the contacting region.  However, providing the spacer element to be situated directly adjacent to the contacting region is a mere rearrangement of parts [MPEP 2144.04(VI)(C)].
	Regarding Claims 4-5, modified Sakano fails to explicitly teach wherein the contacting region is situated, at least in a region, between the spacer element and the seal.  However, providing the wherein the contacting region is situated, at least in a region, between the spacer element and the seal is a mere rearrangement of parts [MPEP 2144.04(VI)(C)].
	Regarding Claims 6-7, modified Sakano fails to explicitly teach wherein the seal and the spacer element are designed to space apart and/or to position, at least in a region, three sides of the contacting region.  However, Goto teaches the spacer element may be provided in areas where the separator plate may bend easily and discloses different positions and configurations thereof [Figs. 3-6].  Therefore, modifying the separator plate of Goto wherein the seal and the spacer element are designed to space apart and/or to position, at least in a region, three sides of the contacting region is a mere rearrangement of parts [MPEP 2144.04(VI)(C)].
	Regarding Claim 8, modified Sakano discloses wherein one side of the contacting region is formed by an outer edge of the separator plate [Shirakawa – Figs. 9-11].
	Regarding Claim 19, modified Sakano discloses wherein the contacting region is flat in configuration [Shirakawa – Fig. 10].
	Regarding Claim 20, modified Sakano discloses wherein the contacting region has a stiffening fold [Shirakawa – par. 0053; Figs. 5-8].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakano, as applied to claim 1 above, and further in view of Goto (US 2008/0261104 A1).
Regarding Claim 9, Sakano fails to disclose wherein the spacer element is situated immediately adjacent to a positioning recess.  However, Goto, from the same field of endeavor, discloses a separator plate (e.g., first metal separator 14) for at least one fuel cell 18 of a fuel cell system comprising: at least one seal (e.g., flow field seal 46a , first seal member 46, or corner reinforcement ribs 62), wherein the seal is designed to seal off at least one media-conducting inner region (gas flow field 40) from a non-media-conducting outer region (i.e., region of separator outside separated from inner region by the flow field seal); at least one spacer element (e.g., auxiliary seals 63a) which is situated in the outer region; and a positioning recess (e.g., load receiver 50a) which functions to prevent displacement of the fuel cell in the lateral direction, wherein the spacer element is situated immediately adjacent to a positioning recess [Goto – pars. 0012,0034-36,40-42; Figs. 2-6].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the separator plate of Sakano to have included a positioning recess in order to prevent displacement of the fuel cell in the lateral direction, and further situating the spacer element immediately adjacent to a positioning recess as a mere rearrangement of parts that is an obvious modification in the art [MPEP 2144.04(VI)(C)].
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, Sakano fails to teach wherein the spacer element is not designed as an endless frame seal.  Modifying the Sakano’s separator to meet the deficient limitation would not have been obvious to an ordinary skilled artisan because it is formed of a configuration that is different in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724